  Case 2:20-cv-00231-PLM-MV ECF No. 10, PageID.75 Filed 01/13/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION
                                           ______

JAMES MCDONALD, III,

                          Petitioner,            Case No. 2:20-cv-231

v.                                               Honorable Paul L. Maloney

CATHERINE BAUMAN,

                          Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered December 9, 2020, (ECF No. 2), and the

order entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases as untimely.



Dated:   January 13, 2021                        /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
